Citation Nr: 1537757	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as due to asbestos exposure and herbicide exposure.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

3.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1972.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board hearing in June 2015; a copy of that transcript is of record.  At the hearing the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

All Claims

First, a June 2011 VA treatment record shows that the Veteran reported that he had been receiving Social Security Administration (SSA) benefits for several years.  A review of the Veteran's claims file does not reveal the Veteran's SSA records or that there has been any attempt to obtain such records.  Therefore, a remand is necessary to request such records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Coronary Artery Disease

In regards to the Veteran's coronary artery disease and reported herbicide exposure, the Veteran has asserted that he was exposed while stationed aboard the USS Bon Homme Richard.  The Veteran asserts that while aboard the USS Bon Homme Richard he drank unfiltered sea water, came in contact with air planes and equipment that had flown missions over the Republic of Vietnam, and that the ship docked and/or anchored in Da Nang Harbor and Cam Ranh Bay while he was aboard.  At the June 2015 hearing he specifically denied that he personally went ashore.  

An October 2011 response from the National Personnel Records Center (NPRC) indicates that they were unable to determine if the Veteran had service in Vietnam.  The NPRC reported that the Veteran was attached to a unit, Attack Squadron 22, that could have been assigned to ship or to shore and that the Department of Defense (DOD) has credited the unit for service in Vietnam for the periods March 17, 1969 to May 19, 1969; June 4, 1969 to June 26, 1969; July 31, 1969 to September 1, 1969; September 23, 1969 to October 9, 1969; May 2, 1970 to May 26, 1970; June 1, 1970 to June 14, 1970; July 10, 1970 to July 29, 1970; August 17, 1970 to September 3, 1970; September 11, 1970 to September 12, 1970; and September 26, 1970 to October 21, 1970.  The NPRC concluded, however, that the Veteran's service record provided no conclusive proof of in-country service.  The Veteran's service treatment records reflect that the Veteran received treatment aboard the USS Bon Homme Richard in February 1969, April 1969, June 1969, August 1969, April 1970, and June 1970.  The Veteran's service personnel records do not demonstrate the specific time periods during which he was aboard the USS Bon Homme Richard.  

Significantly, the Board notes that in April 2015, the United States Court of Appeals for Veterans Claims held that the VA is now required to re-analyze its definition of inland waterways of Vietnam - particularly as it applies to whether the Da Nang Harbor and Cam Ranh Bay are located within the territorial boundaries of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  Accordingly, on remand any determination made by VBA regarding the status of Da Nang Harbor and Cam Ranh Bay should be reconciled with the facts of this case.

COPD

In regards to the Veteran's COPD and reported asbestos exposure, the Veteran has asserted that he was exposed to asbestos due to being in the vicinity of work being done on the USS Bon Homme Richard and inhaling the dust from that construction.  The Veteran has also asserted that he began smoking in the military because the US Navy subsidized cigarettes.  

In regards to the Veteran's assertions that asbestos caused his COPD, the Veteran's DD 214 reveals that his military occupational specialty (MOS) was yeoman.  Service treatment records are absent of any complaints, treatment, or diagnosis of COPD.  The Veteran's July 1968 enlistment report of medical history shows that the Veteran reported that he had asthma.  A February 1969 service treatment record shows that the Veteran was diagnosed with chronic bronchitis and an upper respiratory infection.  

Post-service VA and private treatment records show that the Veteran was diagnosed and treated for COPD.  

The Veteran was afforded a VA opinion in December 2011.  After review of the claims file, the examiner noted that the Veteran claims exposure to asbestos as the cause of his lung problem.  The examiner noted that asbestos exposure causes asbestosis.  The examiner explained that he could find no chest x-rays, CT scans, bronchoscopy, bronchial washings, or other tests that document that the Veteran has asbestosis.  The examiner noted that there was an evaluation by a pulmonologist dated June 29, 2011, which states that the Veteran has COPD due to a 40 pack-year smoking history.  The examiner noted that the pulmonologist is a lung expert but does not mention asbestosis.  The examiner noted that the pulmonologist's description of a chest x-ray is compatible with COPD and not asbestosis.  The examiner concluded that there was no evidence in the claims file that the Veteran's lung disease is due to asbestos exposure.

The Board finds that the December 2011 VA opinion is based, at least in part, on a June 2011 conclusion that the Veteran's COPD is due to a 40 pack a year smoking history.  However, a review of the June 2011 VA treatment record reveals that while the pulmonologist noted the Veteran's smoking history he did not directly relate the Veteran's COPD to his smoking history.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his COPD.  

Additionally, in the rating decision on appeal and a February 2013 statement of the case, the AOJ noted that a yeoman had a minimal probability of asbestos exposure.  The AOJ also noted that the Veteran did not return an asbestos questionnaire.  The Board will afford the Veteran another opportunity to cooperate in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records dated October 2011 to the present.  

2. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits.

3. In light of (i) the October 2001 NPRC response that the Veteran was attached to a unit, Attack Squadron 22, that could have been assigned to ship or to shore and that the Department of Defense has credited the unit for service in Vietnam for the periods March 17, 1969 to May 19, 1969; June 4, 1969 to June 26, 1969; July 31, 1969 to September 1, 1969; September 23, 1969 to October 9, 1969; May 2, 1970 to May 26, 1970; June 1, 1970 to June 14, 1970; July 10, 1970 to July 29, 1970; August 17, 1970 to September 3, 1970; September 11, 1970 to September 12, 1970; and September 26, 1970 to October 21, 1970; (ii) the Veteran's contention that he served aboard the USS Bon Homme Richard and that the ship docked and/or anchored in Da Nang Harbor and Cam Ranh Bay while he was aboard; (iii) service treatment records that show the Veteran received treatment aboard the USS Bon Homme Richard in February 1969, April 1969, June 1969, August 1969, April 1970, and June 1970; and (iv) the issuance of Gray v. McDonald, 27 Vet. App. 313 (2015), action should be taken to reconcile any determination made by VBA regarding the territorial status of Da Nang Harbor and Cam Ranh Bay with the facts of this case.

4. Ask the Veteran to complete and return an asbestos questionnaire.  If, and only if, the Veteran returns the form with sufficient information to allow for development, take appropriate action to develop evidence of asbestos exposure before, during, and after the Veteran's service.  This development should conform to the DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), as well as VA Adjudication Procedure Manual M21-1, Part III, para 5.13 and M21-1, Part VI, para. 7.21.

5. Thereafter, schedule the Veteran for another VA examination to determine the nature and etiology of his COPD.  The claims folder must be made available to and reviewed by the examiner.

The examiner should diagnose all current respiratory conditions.  

(a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder is related to the Veteran's military service, to include the February 1969 treatment for chronic bronchitis and an upper respiratory infection.  

(b) If, and only if, in-service asbestos exposure is verified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed respiratory disorder is related to the confirmed asbestos exposure.  (The examiner is advised that the December 2011 VA opinion's finding that an evaluation by a pulmonologist dated June 29, 2011 stated that the Veteran has COPD due to a 40 pack-year smoking history is in error; the June 2011 VA treatment record reveals that while the pulmonologist noted the Veteran's smoking history, he did not directly relate the Veteran's COPD to his smoking history.).  

The examiner is requested to provide a thorough rationale for any opinion provided.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




